DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “logic” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is not clear if the claimed “logic” is meant to describe computer code, which would not invoke means-plus-function interpretation, or a physical computing element, which would.  Both scenarios are disclosed by the specification, which is therefore unable to provide guidance on how this term should be interpreted.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,602,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite all subject matter recited by the claims of this application, or only obvious variants thereof.  For example, all limitations in instant claim 21 are disclosed in claim 1 of the patent.  All other subject matter recited in the claims of this application find corresponding subject matter in the claims of the patent.

Claim Objections
Claims 21-27 are objected to because of the following informalities:  Claim 21 recites “at least on captured image”.  Claims 22-27 inherit this deficiency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-39 and 41 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Krishnan, US Pub No. 20160012855.

As to claim 21 Krishnan discloses a method for image encoding, the method comprising: 
generating an image projection based at least on captured imaging content ([0033]-[0034]); 
encoding a first portion of the image projection ([0036]); 
generating a transformed version of the encoded first portion of the image projection; and encoding a second portion of the image projection using at least the transformed version of the encoded first portion (Fig. 3; [0036]-[0038] – coding dependencies cross image boundaries, therefore one image section (a second portion) of a current frame of video is encoded with dependency on different image section (a first portion) from previous frames.  Because rectilinear projection produces image sections that are rotated with respect to one another, as shown in Fig. 3, the dependencies that cross image boundaries will require transformation, by rotation or translation, of the section of a reference frame to produce relevant data for the section of a current frame.  The current (second) section is therefore encoded based on a transformed version of an encoded reference (first) section).  

As to claim 22 Krishnan discloses that the captured imaging content comprises one or more three-dimensional representations, and the generated image projection comprises a two-dimensional projection thereof ([0023], [0030] – a spherical captured image (a 3D representation) is projected onto a 2D format).  

As to claim 23 Krishnan discloses that the generating of the image projection comprises converting at least one of the one or more three-dimensional representations into a cubic projection, the cubic projection having six facets (Fig. 3).  

As to claim 24 Krishnan discloses capturing the imaging content via an image-capture apparatus comprising a plurality of cameras, each of the plurality of cameras corresponding to one or more of the six facets of the cubic projection ([0025]).  

As to claim 25 Krishnan discloses that the image projection comprises a cube projection; the first portion of the image projection comprises a first facet of the cube projection; the second portion of the image projection comprises a second facet of the cube projection; and content continuity exists across at least one boundary associated with the first and second facets of the cube projection (Fig. 3; [0047]).  

As to claim 26 Krishnan discloses that the generating of a transformed version of the encoded first portion of the image projection comprises rotating and translating the encoded first portion of the image projection, the rotating and the translating enabling an alignment of the generated transformed version with the second portion of the image projection (Fig. 3; [0036]-[0038]; see rejection of claim 1.  Rotating and translating is required to obtain relevant data to perform inter-frame prediction when dependencies cross section boundaries).  

As to claim 27 Krishnan discloses that the encoding of the second portion of the image projection comprises enabling (ii) inter-prediction of motion associated with one or more frames of the captured imaging content with respect to at least one reference frame of the captured imaging content, the at least one reference frame comprising at least a portion of the image projection ([0036]-[0038]).  

As to claim 28 Krishnan discloses a computerized apparatus configured to encode imaging content, the computerized apparatus comprising: 
image-capture apparatus configured to capture the imaging content ([0025]); 
storage apparatus configured to at least store the imaging content ([0082]-[0083]); and 
logic configured to, when operated: 
retrieve the imaging content ([0033]); 
obtain a projection of the imaging content ([0033]-[0034]);
encode a first portion of the projection ([0036]); 
duplicate and transform the encoded first portion of the projection to obtain a transformed portion of the projection; and encode a second portion of the projection using at least the transformed encoded first portion of the projection (Fig. 3; [0036]-[0038] – coding dependencies cross image boundaries, therefore one image section (a second portion) of a current frame of video is encoded with dependency on different image section (a first portion) from previous frames.  Because rectilinear projection produces image sections that are rotated with respect to one another, as shown in Fig. 3, the dependencies that cross image boundaries will require transformation, by rotation or translation, of the section of a reference frame to produce relevant data for the section of a current frame.  The current (second) section is therefore encoded based on a transformed version of an encoded reference (first) section.  This operation would require duplication of the frame information into a reference buffer, as would be understood by the skilled artisan).  

As to claim 29 Krishnan discloses that the transformation of the encoded first version comprises at least a 90-degree rotation (Fig. 3 – certain facets, such as 316 and 312, require 90-degree rotation for the relevant data to correctly align).  

As to claim 30 Krishnan discloses that projection of the imaging content comprises a cubic projection having six facets, a first facet of the six facets comprising the first portion of the projection, a second facet of the six facets comprising a second portion of the projection (Fig. 3 and its description).  

As to claim 31 Krishnan discloses that the encode of the second portion of the projection using at least the transformed encoded first portion is configured to enable pixel continuity across one or more of a boundary of the first facet or a boundary of the second facet (Fig. 3; [0047]).  

As to claim 32 Krishnan discloses that the pixel continuity enabled by the encode of the second portion of the projection using the transformed encoded first portion is configured to enable intra-prediction of motion across the one or more of the boundary of the first facet or the boundary of the second facet ([0036]-[0038]; [0047]).  

As to claim 33 Krishnan discloses that the pixel continuity enabled by the encode of the second portion of the projection using the transformed encoded first portion is configured to enable inter-prediction of motion across a plurality of frames associated with the captured imaging content ([0036]-[0038]). 
 
As to claim 34 Krishnan discloses that the logic is further configured to, when operated, encode a third portion of the projection using imaging information associated with one or more other portions of the projection, the one or more other portions comprising the first portion and the second portion; and the encode of the third portion using the imaging information is configured to enable higher compression of the third portion relative to a compression associated with an encode of the third portion independent from the first and second portions ([0036]-[0038] – multiple portions are encoded as p- or b-frames, which enable higher compression than the i-frame upon which they depend).  

As to claim 35 Krishnan discloses that the projection comprises a panoramic image ([0022]); 
the logic is further configured to, when operated, partition the panoramic image into at least the first and second portions ([0030]); 
the encode of the first portion of the projection comprises an encode that is independent from other portions of the projection, the other portions including the second portion ([0036]).  

As to claim 36 Krishnan discloses a non-transitory computer-readable apparatus comprising a storage medium, the storage medium comprising a plurality of computer-executable instructions, the plurality of computer-executable instructions being configured to, when executed by a processor apparatus, cause a computerized apparatus to: 
obtain imaging content via a spherical camera apparatus ([0027]); 
obtain a two-dimensional projection from the imaging content, the two-dimensional projection comprising a plurality of facets ([0030]); 
encode a first facet of the two-dimensional projection ([0036]); 
transform the encoded first facet of the two-dimensional projection; and encode a second facet of the two-dimensional projection using at least the transformed and encoded first facet of the two-dimensional projection (Fig. 3; [0036]-[0038] – coding dependencies cross image boundaries, therefore one image section (a second portion) of a current frame of video is encoded with dependency on different image section (a first portion) from previous frames.  Because rectilinear projection produces image sections that are rotated with respect to one another, as shown in Fig. 3, the dependencies that cross image boundaries will require transformation, by rotation or translation, of the section of a reference frame to produce relevant data for the section of a current frame.  The current (second) section is therefore encoded based on a transformed version of an encoded reference (first) section).  

As to claim 37 Krishnan discloses that the transformation of the encoded first facet of the two-dimensional projection comprises a rotation and a translation of the encoded first facet; and the translation comprises an appending of a rotated version of the encoded first facet of the two-dimensional projection to the second facet (Fig. 3; [0036]-[0038]; see rejection of claim 1.  Rotating and translating is required to obtain relevant data to perform inter-frame prediction when dependencies cross section boundaries.  For proper encoding, the rotated version is aligned, or appended, to the frame being encoded).  

As to claim 38 Krishnan discloses that the camera apparatus comprises a plurality of cameras configured to maintain an orientation with respect to one another ([0025]); a first one of the plurality of cameras is configured to capture image data corresponding to at least the first facet of the two-dimensional projection; and a second one of the plurality of cameras is configured to capture image data corresponding to at least the second facet of the two-dimensional projection ([0028]).  

As to claim 39 Krishnan discloses that the transformation of the encoded first facet of the two-dimensional projection comprises one or more of (i) a transpose of a portion of the encoded first facet such that the portion of the encoded first facet is placed adjacent to an edge of the second facet ([0036]-[0038] – transposing is inherently necessary for prediction data crossing facet boundaries to be properly accessed).

As to claim 41 Krishnan discloses that the plurality of computer-executable instructions is further configured to, when executed by the processor apparatus, cause the computerized apparatus to: independently decode the first facet of the two-dimensional projection ([0029]); generate a transformed version of the decoded first facet of the two-dimensional projection; and decode the second facet of the two-dimensional projection using at least the transformed version of the decoded first facet of the two-dimensional projection ([0036]-[0038] – these steps are inherently required when decoding facets that depend on neighboring facets from other frames).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Eggebrecht, US Pub No. 20170270634 (with support in provisional application 62311263).

As to claim 40 Krishnan fails to disclose: subsequent to the transpose or the duplication, apply a smoothing filter to one or more of (i) the edge of the second facet, (ii) the transposed portion, (iii) or the duplicated portion.  
However, in an analogous art, Eggebrecht discloses apply a smoothing filter to the edge of a second facet when decoding a rectilinear projection of panoramic video content ([0031]-[0032], [0047], and [0014]-[0015] of the provisional – pixels from a first edge of a first facet are transposed to a second edge of a second image facet in a smoothing filter operation).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Krishnan with the teachings of Eggebrecht, the motivation being to eliminate artifacts at image facet boundaries (see Eggebrecht [0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423